Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication (s) received 11/17/2020. 
As per the claims filed 10/06/2020:

Claims 1-11 are pending.
Claim(s) 1, 8 is/are independent claim(s).

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the language “’smart column’ and ‘variable column’” as well as the use of parenthesis. It is unclear whether the terms in quotes are meant to define or suggest more than the plain meaning of the terms, to signify trademarks or just to emphasize the terms. For purposes of examination, the Examiner is interpreting them as the plain meaning of the terms. 


Claims 2-7 and 9-11 are rejected for being dependent on a rejected base claim.

Claim 4 reads: “wherein the table comprises at least first and second smart columns, wherein the first smart column serves as a variable column for the second smart column” in a case where initially there are two or more smart columns prior to preforming the steps of claim 1, it is unclear how one smart column could serve as a ”variable column” for the second. For purposes of examination,  the Examiner interprets the first smart column serves as a variable column for the second after being populated with one or more responses.



Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikunk Agrawal et al. (US PG Pub No. 20180203924; Published: 07/19/2018)(hereinafter: Agrawal) in view of Corville Allan et al. (US PG Pub No. 20150309990; Published: 10/29/2015)(hereinafter: Allan).


Claim 1:
As per independent claim 1, Agrawal teaches a method for automatically populating entries in a table, the method comprising: 
receiving, by a processor of a computing device, a template question for populating a 'smart column' of the table, said smart column comprising a plurality of rows, said template question comprising one or more variables, each of said one or more variables corresponding to a 'variable column' (a column other than the smart column) containing a plurality of instantiations of said variable, each instantiation listed in a separate row [[0019] natural language query (question) to generate an answer. Column headers of the existing table serve as variables. [0040] Dimensions may include header of a column whose values act as row keys (or labels) into the table. For example, "Country" will be a dimension in a table with country names as labels or row keys). Dimension filters may include values in the dimension column (row keys/label column). See [0028]]  
automatically identifying, by the processor, one or more alphanumeric responses to each of a plurality of instantiations of said template question, each instantiation comprising values of said one or more variables input from a corresponding row of the corresponding variable column, [¶ [0038] The get-answer action module 303 may act as a communication interface that receives the client request 321, which may include query parameters such as a query string (e.g., question asked by user, etc.), a grid range of the data table detected in and around cell selection, and/or the like. If the request 321 has reached the server, the grid range may contain a constructed table. See [0042-0048]] and 
populating, by the processor, a cell in each row of the smart column with the one or more alphanumeric responses corresponding to the instantiation of the template question for that row [[0033] the server may send the formula(s) back to the user device, and the formula(s) may be applied on the detected data table to generate a result in response to the natural language query. In some implementations, the generated result may be presented via different visualization, such as, but not limited to, a pie chart, a data plot].
Agrawal discloses processing the natural language query in order to generate an answer, however, Agrawal failed to disclose wherein said identifying is performed using (i) a machine learning module.
Allen, in the same field of producing answers from tables using natural language processing discloses this limitation in that [[0019][0070], machine learning may be used to determine that table summaries that included the keyword. Machine learning is used to identify responses].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agrawal’s natural language query system to identify one or more alphanumeric responses using a machine learning module as disclosed by Allen. The motivation for doing so would have been to use machine learning to develop and define insightful statements about tabular data resulting in better content to provide to a QA system (0019).

Claim 4:
As per claim 4, which depends on claim 1, Agrawal and Allen disclose wherein the table comprises at least first and second smart columns, wherein the first smart column serves as a variable column for the second smart column. Agrawal [[[0033] the server may send the formula(s) back to the user device, and the formula(s) may be applied on the detected data table to generate a result in response to the natural language query]. The system of Agrawal is not limited to a single result. Multiple NLQs can be performed and different results generated.

Claim 5:
As per claim 5, which depends on claim 1, Agrawal and Allen disclose, wherein the machine learning module comprises natural language processing (NLP) software and/or architectures. Agrawal [[0019-0022, 0026-0028] the system comprises natural language processing to process the natural language query.]

Claim 6:
As per claim 6, which depends on claim 5, Agrawal and Allen disclose wherein the machine learning module comprises NLP software and the NLP software comprises BERT (Bidirectional Encoder Representations from Transformers) and/or Question Answer software. Allen [[0015, 0019] The result is a set of NLP statements that may be used as a further source of input content to a QA system or NLP system for further processing, such as generating candidate answers to input questions in a QA system].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agrawal’s natural language query system to identify one or more alphanumeric responses using a machine learning module which comprises  Question Answer software as disclosed by Allen. The motivation for doing so would have been to use machine learning to develop and define insightful statements about tabular data resulting in better content to provide to a QA system (0019).

Claim 8:
	As per independent claim 8, a system comprising a processor and memory having instructions thereon which cause computer processor to perform the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 5 above.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 6 above.



Claim(s) 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Allan in view of Bryan McCann et al (US 2018/0349359; Published: 12/06/2018)(hereinafter: McCann).

Claim 7:
As per claim 7, which depends on claim 1, Agrawal and Allen disclose the identifying performed using the Watson QA (see Allen). However, Agrawal and Allen failed to disclose wherein said automatically identifying is performed using one or more associated datasets and wherein the one or more associated datasets comprise one or more of the following: Stanford Question Answering Dataset (SQuAD), WikiQA dataset, TREC QA dataset, and News QA dataset.
McCann, in the same field of natural language question answering discloses such identifying performed using SQuAD datasets, see [0024, 0050-0051].
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agrawal and Allen’s system to utilize SQuAD data sets to generate answers as disclosed by McCann. The motivation for doing so would have been to expand the answer datasets from Watson QA to other known answering datasets thus expanding the corpora of data sources, and thus generating more, accurate results.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 7 above.
Allowable Subject Matter

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HOWARD CORTES/           Primary Examiner, Art Unit 2144